TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00208-CR


Chad Thomas Pickett, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT

NO. 53,119, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING






Appellant Chad Thomas Pickett pleaded guilty to burglary of a habitation.  See Tex.
Pen. Code Ann. § 30.02 (West Supp. 2002).  Pursuant to a plea bargain, the court assessed
punishment, enhanced by previous convictions, at imprisonment for sixty years.  As part of his plea
bargain, appellant promised not to appeal.  See Blanco v. State, 18 S.W.3d 218, 220 (Tex. Crim.
App. 2000).

The clerk's record contains a written waiver of appeal signed by appellant and his
attorney.  This document, which reflects a knowing and voluntary waiver of the right to appeal, was
signed on the day sentence was imposed.  A defendant who knowingly and intelligently waives his
right to appeal may not thereafter appeal without the consent of the trial court.  Ex parte Dickey, 543
S.W.2d 99 (Tex. Crim. App. 1976); see also Hurd v. State, 548 S.W.2d 388 (Tex. Crim. App. 1977);
Reed v. State, 516 S.W.2d 680 (Tex. Crim. App. 1974).  The district court expressly denied
permission to appeal.
The appeal is dismissed.


  
				Jan P. Patterson, Justice
Before Justices Kidd, Patterson and Puryear
Dismissed for Want of Jurisdiction
Filed:   April 11, 2002
Do Not Publish